Petition for Writ of Mandamus Dismissed for Lack of Jurisdiction and
Memorandum Opinion filed August 14, 2003








Petition for Writ of Mandamus Dismissed for Lack of
Jurisdiction and Memorandum Opinion filed August 14, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00827-CV
____________
 
IN RE JOE NATHAN MILLER, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On July 29, 2003, relator
filed a petition for writ of mandamus in this Court seeking to compel Charles Bacarisse, District Clerk of Harris County, Texas, to
provide relator with certain documents for his use in
pursuing a writ of habeas corpus under art. 11.07, Texas Code
of Criminal Procedure.  
We have no jurisdiction over this original proceeding. Tex. Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003).
 
 




We dismiss relator=s petition for writ of mandamus for
lack of juridiction. 
 
PER CURIAM
 
 
Petition
Dismissed and Memorandum Opinion filed August 14, 2003.
Panel consists of
Justices Edelman, Frost, and Guzman.